DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Oath/Declaration has not been submitted by Applicant. For the Application to be deemed allowable, an Oath/Declaration form would be needed. Therefore, Applicant should submit this document.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk; Jacob A. et al. (United States Patent #US 10436766; Hereinafter Jacob) in view of Husain; Syed Mohammad Amir et al. (United States Patent Publication #US 20150262060; hereinafter Husain) further in view of Yoshikawa; Daichi et al. (United States Patent Publication # US 20190303791; hereinafter Yoshikawa).
Regarding claim 1, Jacob teaches A computer-implemented method (par.8 teaches computer implemented method) for estimating remaining useful life of a bearing (par.111 teaches estimating remaining lives of a bearing), the computer-implemented method comprising: 
receiving, by a processing unit, a request (par.66 and fig.2 and 3/14a disclose application server 36 receiving a request from gateway 56) for analyzing a defect in the bearing from a source (par.42 teaches analyzing anomalies; par.111 discloses sensors #54 as source; par.66 discloses gateway #56 storing sensor data), wherein the request comprises operational data associated with the bearing (par.66 and fig.3 discloses request comprising operational data; fig.3 shows gateway #56 connected to sensors #54, meaning the data it gets from the sensors is operational);
the impact of the defect on the bearing is higher than a threshold range (par.136 teaches exceeding threshold ranges) using a machine learning model (par.122 teaches using a machine learning model);
determining a remaining useful life of the bearing based on the severity and the operational data during the time period (Jacob par.124 teaches determining remaining useful life based on operational data); and
generating a notification indicating the remaining useful life of the bearing on an output device (par.124 teaches generating alert, which is a notification, on the user remote devices (output devices); par.124 discloses using alarm as indication of remaining useful life).
Jacob fails to teach monitoring an impact of the defect on the bearing over a period of time; determining a time period during which; computing a severity of the impact associated with the defect during the time period; 

Hussain does teach monitoring an impact of the defect on the bearing over a period of time (par.23 teaches monitoring impact (root crack, surface wear or spall in bearing) over period of time);
determining a time period during which (par.29 teaches determining a time period as determining lifetimes);



It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Jacob to include the teachings of Hussain; to provide a system and method for predicting the remaining useful time of mechanical components such as bearings as disclosed by Hussain(abstract).
Jacob in view of Hussain fails to teach computing a severity of the impact associated with the defect during the time period;
Daichi does teach computing a severity of the impact associated with the defect during the time period (par.14 teaches computing importance(severity) using coefficients);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Bayyouk in view of Hussain to include the teachings of Daichi; which would provide a method for predicting pipe failure as disclosed by Daichi(par.13).
		
	Regarding claim 2, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein the operational data comprises an output (Jacob par.60 teaches sensors measuring at an output, making the data related/comprising an output) of at least one sensing unit associated with the bearing in real-time (Jacob par.81 and figs.9a&b teaches a sensing connector, which detects/senses and outputs in real time; Jacob par.97 teaches monitoring in real time).	

Regarding claim 3, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein monitoring the impact of the defect (Jacob par.42 teaches analyzing anomalies) on the bearing over a period of time (Hussain par.23 teaches monitoring impact over period of time) comprises: 
monitoring anomalies in the output of the at least one sensing unit (Hussain par.23 and fig.2 disclose monitoring anomalies).

Regarding claim 4, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein determining the time period during which the impact of the defect on the bearing is higher than a threshold range (Jacob par.136 teaches exceeding threshold ranges) using the machine learning model comprises:
analyzing the operational data (Jacob par.42 teaches analyzing sensor data) associated with the bearing using the machine learning model for determining the time period (Jacob par.122 teaches using machine learning model).

Regarding claim 5, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein computing the severity of the impact associated with the defect during the time period comprises: 
computing a defect size corresponding to the defect (Daichi par.14 teaches computing defect size with coefficients) based on a duration of the time period (Daichi par.82 teaches computing based a duration of a time period).

Regarding claim 6, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein determining the remaining useful life of the bearing based on the severity and the operational data during the time period comprises: 
computing a dynamic parameter associated with the bearing based on the defect size and the operational data (Jacob par.120 teaches computing dynamical parameters from the dynamic algorithms) using a virtual model of the bearing (Jacob par.179 teaches using a virtual computer, thus any model/instruction associated with it is also virtual); 
configuring a remaining useful life model of the bearing based on the dynamic parameter (Jacob par.122 teaches equipment model susceptibility as remaining useful life model); and 
computing the remaining useful life of the bearing based on the configured remaining useful life model and the operational data (Jacob par.122 teaches computing the remaining useful life).

Regarding claim 7, Jacob in view of Hussain further in view of Daichi teaches the method of claim 1, wherein the virtual model is generated based on simulation data, experimental data, mathematical data, or any combination thereof associated with a plurality of other bearings (Jacob par.111 teaches sensor data as experimental; par.11 also teaches wear data associated with a plurality of bearings).

Regarding claim 8, Jacob teaches an apparatus (abstract discloses apparatus) for estimating remaining useful life of a bearing (par.111 teaches estimating remaining lives of a bearing), the apparatus comprising: 
one or more processing units (par.173 teaches one or more processing devices as units); and 
a memory unit communicatively coupled to the one or more processing units (par.170 and fig.25 teach a memory units #1000e and #1000c communicatively coupled to microprocessor #1000a), wherein the memory unit comprises a bearing management module stored in the form of machine- readable instructions executable by the one or more processing units (par.35 teaches Gateway 56 as bearing management module) to estimate remaining useful life of a bearing (par.111 teaches estimating remaining lives of a bearing), the machine-readable instructions comprising:
receiving, by the one or more processing units, a request (par.66 and fig.2 and 3/14a disclose application server 36 receiving a request from gateway 56) for analyzing a defect in the bearing from a source (par.42 teaches analyzing anomalies; par.111 discloses sensors #54 as source; par.66 discloses gateway #56 storing sensor data), wherein the request comprises operational data associated with the bearing (par.66 and fig.3 discloses request comprising operational data; fig.3 shows gateway #56 connected to sensors #54, meaning the data it gets from the sensors is operational);
the impact of the defect on the bearing is higher than a threshold range (par.136 teaches exceeding threshold ranges) using a machine learning model (par.122 teaches using a machine learning model);
determining a remaining useful life of the bearing based on the severity and the operational data during the time period (Jacob par.124 teaches determining remaining useful life based on operational data); and
generating a notification indicating the remaining useful life of the bearing on an output device (par.124 teaches generating alert, which is a notification, on the user remote devices (output devices); par.124 discloses using alarm as indication of remaining useful life).
Jacob fails to teach monitoring an impact of the defect on the bearing over a period of time; determining a time period during which; computing a severity of the impact associated with the defect during the time period; 

Hussain does teach monitoring an impact of the defect on the bearing over a period of time (par.23 teaches monitoring impact (root crack, surface wear or spall in bearing) over period of time);
determining a time period during which (par.29 teaches determining a time period as determining lifetimes);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Jacob to include the teachings of Hussain; to provide a system and method for predicting the remaining useful time of mechanical components such as bearings as disclosed by Hussain(abstract).
Jacob in view of Hussain fails to teach computing a severity of the impact associated with the defect during the time period;
Daichi does teach computing a severity of the impact associated with the defect during the time period (par.14 teaches computing importance(severity) using coefficients);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Bayyouk in view of Hussain to include the teachings of Daichi; which would provide a method for predicting pipe failure as disclosed by Daichi(par.13).
	
              Regarding claim 9, Jacob teaches A system (abstract discloses apparatus as system; fig.15 discloses a system for estimating remaining useful life) for estimating remaining useful life of a bearing (par.111 teaches estimating remaining lives of a bearing), the system comprising: 
               one or more sources configured to provide operational data associated with the bearing (par.111 teaches sensors as sources which provide operational data); and
	an apparatus (abstract discloses apparatus) communicatively coupled to the one or more sources (fig.14a shows apparatus 58 communicatively coupled to the one or more sensors), wherein the apparatus is configured to estimate remaining useful life of the bearing based on the operational data, the estimation of the remaining useful life of the bearing comprising:
	receipt, by a processing unit, a request (par.66 and fig.2 and 3/14a disclose application server 36 receiving a request from gateway 56) for analysis of a defect in the bearing from a source (par.42 teaches analyzing anomalies; par.111 discloses sensors #54 as source; par.66 discloses gateway #56 storing sensor data), wherein the request comprises operational data associated with the bearing (par.66 discloses request comprising operational data from gateway #56);
the impact of the defect on the bearing is higher than a threshold range (par.136 teaches exceeding threshold ranges) using a machine learning model (par.122 teaches using a machine learning model);
determination of a remaining useful life of the bearing based on the severity and the operational data during the time period (Jacob par.124 teaches determining remaining useful life based on operational data); and
generation of a notification indicating the remaining useful life of the bearing on an output device (par.124 teaches generating alert, which is a notification, on the user remote devices (output devices); par.124 discloses using alarm as indication of remaining useful life).
Jacob fails to teach monitor an impact of the defect on the bearing over a period of time; determination of a time period during which; computation of a severity of the impact associated with the defect during the time period; 

Hussain does teach monitor an impact of the defect on the bearing over a period of time (par.23 teaches monitoring impact (root crack, surface wear or spall in bearing) over period of time);
determination of a time period during which (par.29 teaches determining a time period as determining lifetimes);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Jacob to include the teachings of Hussain; to provide a system and method for predicting the remaining useful time of mechanical components such as bearings as disclosed by Hussain(abstract).

Jacob in view of Hussain fails to teach computing a severity of the impact associated with the defect during the time period;
Daichi does teach computation of a severity of the impact associated with the defect during the time period (par.14 teaches computing importance(severity) using coefficients);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Bayyouk in view of Hussain to include the teachings of Daichi; which would provide a method for predicting pipe failure as disclosed by Daichi(par.13).
	
Regarding claim 10, Jacob teaches in a non-transitory computer-readable storage medium that stores instructions executable (par.31 discloses a non-transitory computer-readable storage medium that stores executable instructions) by a data-processing system (par.42 discloses pump analysis system as data processing system) to estimate remaining useful life of a bearing (par.111 teaches estimating remaining lives of a bearing), the instructions comprising:
receiving, by a processing unit, a request (par.66 and fig.2 and 3/14a disclose application server 36 receiving a request from gateway 56) for analyzing a defect in the bearing from a source (par.42 teaches analyzing anomalies; par.111 discloses sensors #54 as source; par.66 discloses gateway #56 storing sensor data), wherein the request comprises operational data associated with the bearing (par.66 and fig.3 discloses request comprising operational data; fig.3 shows gateway #56 connected to sensors #54, meaning the data it gets from the sensors is operational);
the impact of the defect on the bearing is higher than a threshold range (par.136 teaches exceeding threshold ranges) using a machine learning model (par.122 teaches using a machine learning model);
determining a remaining useful life of the bearing based on the severity and the operational data during the time period (Jacob par.124 teaches determining remaining useful life based on operational data); and
generating a notification indicating the remaining useful life of the bearing on an output device (par.124 teaches generating alert, which is a notification, on the user remote devices (output devices); par.124 discloses using alarm as indication of remaining useful life).
Jacob fails to teach monitoring an impact of the defect on the bearing over a period of time; determining a time period during which; computing a severity of the impact associated with the defect during the time period; 

Hussain does teach monitoring an impact of the defect on the bearing over a period of time (par.23 teaches monitoring impact (root crack, surface wear or spall in bearing) over period of time);
determining a time period during which (par.29 teaches determining a time period as determining lifetimes);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Jacob to include the teachings of Hussain; to provide a system and method for predicting the remaining useful time of mechanical components such as bearings as disclosed by Hussain(abstract).
Jacob in view of Hussain fails to teach computing a severity of the impact associated with the defect during the time period;

Daichi does teach computing a severity of the impact associated with the defect during the time period (par.14 teaches computing importance(severity) using coefficients);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Bayyouk in view of Hussain to include the teachings of Daichi; which would provide a method for predicting pipe failure as disclosed by Daichi(par.13).

Regarding claim 11, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein the operational data comprises an output (par.60 teaches output) of at least one sensing unit associated with the bearing in real-time (par.81 and figs.9a&b teaches a sensing connector, which detects/senses and outputs in real time; par.97 teaches monitoring in real time).	

Regarding claim 12, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein monitoring the impact of the defect (Jacob par.42 teaches analyzing anomalies) on the bearing over a period of time (Hussain par.23 teaches monitoring impact over period of time) comprises: 
monitoring anomalies in the output of the at least one sensing unit (Hussain par.23 and fig.2 disclose monitoring anomalies).

Regarding claim 13, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein determining the time period during which the impact of the defect on the bearing is higher than a threshold range using the machine learning model (Jacob par.136 teaches exceeding threshold ranges) comprises:
analyzing the operational data (Jacob par.42 teaches analyzing sensor data) associated with the bearing using the machine learning model for determining the time period (Jacob par.122 teaches using machine learning model).
Regarding claim 14, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein computing the severity of the impact associated with the defect during the time period comprises: 
computing a defect size corresponding to the defect (Daichi par.14 teaches computing defect size with coefficients) based on a duration of the time period (Daichi par.82 teaches computing based a duration of a time period).

Regarding claim 15, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein determining the remaining useful life of the bearing based on the severity and the operational data during the time period comprises: 
computing a dynamic parameter associated with the bearing based on the defect size and the operational data (Jacob par.120 teaches computing dynamical parameters from the dynamic algorithms) using a virtual model of the bearing (Jacob par.179 teaches using a virtual computer, thus any model/instruction associated with it is also virtual); 
configuring a remaining useful life model of the bearing based on the dynamic parameter (Jacob par.122 teaches equipment model susceptibility as remaining useful life model); and 
computing the remaining useful life of the bearing based on the configured remaining useful life model and the operational data (Jacob par.122 teaches computing the remaining useful life).

Regarding claim 16, Jacob in view of Hussain further in view of Daichi teaches the non-transitory computer-readable storage medium of claim 10, wherein the virtual model is generated based on simulation data, experimental data, mathematical data, or any combination thereof associated with a plurality of other bearings (Jacob par.111 teaches sensor data as experimental; par.11 also teaches wear data associated with a plurality of bearings).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakazato; Yasushi et al. US 20090319827 is a fault prediction system and method, and image performing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867